Citation Nr: 1043919	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for vagotomy.

5.  Entitlement to service connection for heart disease, claimed 
as secondary to diabetes mellitus.

6.  Entitlement to service connection for strokes, claimed as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.

8.  Entitlement to service connection for kidney disease, claimed 
as secondary to diabetes mellitus.

9.  Entitlement to service connection for vascular disease, 
claimed as secondary to diabetes mellitus.

10.  Entitlement to service connection for neuropathy, claimed as 
secondary to diabetes mellitus.

11.  Entitlement to service connection for residuals, shrapnel 
wound, back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  
He also claims an unverified period of active service between 
April 1966 and April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
known as the Tiger Team, which denied the claims.  The RO in St. 
Petersburg, Florida, currently has jurisdiction of the claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims were remanded by the Board in June 2009 for additional 
development and to address due process concerns.  Although the 
actions directed by the Board have been accomplished, the appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

As noted in the Board's June 2009 remand, the Veteran claims that 
in addition to service in the Navy from July 1951 to April 1953, 
he had additional naval service from April 1966 to April 1967, 
during which he was exposed to Agent Orange in Vietnam and 
Thailand.  At the time of the Board's prior remand, the Veteran's 
claimed April 1966 to April 1967 period of service had not been 
verified and no service medical records from this period of 
alleged service had been obtained, though some unsuccessful 
attempts had been made.  The Board remanded the claims in order 
for the foregoing to be completed and noted that in searching for 
records, the Veteran's nickname as shown by his service discharge 
certificate, his given name, and his service and Social Security 
numbers should be used.  

Review of the claims folder reveals that the AMC submitted a 
request to the National Personnel Records Center (NPRC) in July 
2009, specifically requesting complete service personnel and 
treatment records, to include all clinical records, concerning 
service from July 1951 to April 1953 and from April 1966 to April 
1967.  The AMC correctly included the Veteran's nickname as noted 
on his April 1953 DD 214, his given name, and his service and 
Social Security numbers, as requested by the Board.

The NPRC provided a response that same month, indicating that all 
available personnel documents, best copies, and all available 
service treatment records for this Veteran had been mailed.  The 
NPRC also noted that it was unable to verify the Veteran had any 
service subsequent to 1953 but that if additional information can 
be obtained pertaining to service from 1966 to 1967, to resubmit 
using request code S02.  See VA Form 3101 dated July 2009.  The 
information obtained from the NPRC consisted of the Veteran's 
service treatment and personnel records from his verified period 
of active service.  

Review of the claims folder reveals that the AMC should have 
resubmitted a request using code S02 based on information the 
Veteran had provided prior to the request.  More specifically, in 
a statement in support of claim received with his notice of 
disagreement in February 2004, the Veteran reported that he had 
served as a fighter pilot with the Special Operations Commando 
Squadron between 1966 and 1967.  He noted that this squadron was 
initially the 602nd Air Commando but was then changed to the 
First Special Operations Squadron.  The Veteran did not indicate 
when this change took place.  He reported being based in Nakhon 
Phanom, Thailand, with the 602nd Commando Special Operations 
Squadron in 1966.  The Veteran further reported that he was 
transferred to DaNang Air Base in Vietnam sometime around 
February 1967 and flew with the Special First Commando Squadron, 
'VNAF,' Republic of Vietnam.  

On remand, the RO/AMC should resubmit a request to the NPRC using 
code S02 using this information.  As the claims must be remanded 
for the foregoing reasons, the Board also finds that the RO/AMC 
should again request that the Veteran submit the flight log books 
and dog tags, which he has reported are in his possession, and 
should again make efforts to obtain employment physical 
examinations and the Veteran's treatment records from Dr. Rentrop 
and Dr. Zogalizer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and all other appropriate 
sources and request complete copies of the 
Veteran's service personnel records and 
service treatment records, including all 
clinical records, concerning service from 
April 1966 to April 1967.  In making this 
request, the RO/AMC should use the Veteran's 
nickname as shown on his April 1953 DD Form 
214 as well as his given name, and should 
provide his service and Social Security 
numbers.  

The RO/AMC should also provide information, 
as reported by the Veteran, that he served 
with the 602nd Air Commando Special 
Operations Squadron, which later changed its 
name to the First Special Operations 
Commando Squadron, between 1966 and 1967 in 
Nakhon Phanom, Thailand, and that he was 
transferred to the Special First Commando 
Squadron, 'VNAF,' Republic of Vietnam, 
located at the DaNang Air Base, sometime 
around February 1967.  

2.  Request the Veteran to submit the dog 
tags and flight log books he reports are in 
his possession as evidence of his service.


3.  Make arrangements to obtain records of 
employment physical examinations from one of 
the Veteran's previous employers, as noted 
on page 2 of a statement dated April 7, 
2003.

4.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Zogalizer (Ohio State University 
Hospital) and Dr. Rentrop, dated from 1967 
to present.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Finally, readjudicate the Veteran's 
claims in light of any additional evidence 
added to the record.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

